DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-6 are pending.
Claim(s) 1-6 are rejected.
Priority
Foreign:
Acknowledgment is made of the priority to foreign Application No. JP2019-084417 filed on 04/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 04/07/2020 are found to be acceptable for the examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6  is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Tezuka et al. (US20130054182A1) [hereinafter Tezuka].
Claim 1:
	Regarding claim 1, Tezuka discloses, “A waveform display device comprising:” [See the display device that displays waveform (e.g.; graphic representation of the shape of a wave): “a tool path display apparatus of a machine tool is provided, the tool path display apparatus displaying a path of a tip point of a tool of the machine tool controlling a position and posture of at least one of the tool and a workpiece by means of a plurality of drive axes using a numerical control apparatus,” (¶13)… “display apparatus 20 is connected to the machine tool 1 via a numerical control apparatus 16.” (¶32)];
	“a position information acquisition unit configured to acquire, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;” [See the system acquires position information of the driving axis of the machine tool during the machining process (e.g.; position of driving axis): “the position data acquiring unit 21 acquires the position detected values of each drive axis, detected by the position detectors 11 to 15, as detected value time series data.” (¶34)… “the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)… “in step S3, the position data acquiring unit 21 acquires the detected value Pf(t) of each axis at time t, detected by the position detectors 11 to 15..” (¶41)];
	“a machine information acquisition unit configured to acquire machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece;” [See the system acquires machine information that indicates axis configuration of the machine tool set to perform machining (e.g.; machine tool structure such as dimensions of the machine tool 1 controls the position and posture of the tool 5 by means of fixe axes): “calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)…“the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)];
	“a machining point coordinate calculation unit configured to calculate a coordinate of a machining point of a tool installed to the machine tool, on the basis of the position information and the machine information;” [See the system calculates coordinate of a point of the machine tool based on position of the axis and configuration “in step S5, the tool coordinate value calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)];
	“a reference surface setting unit configured to set a targeted machining surface of the workpiece as a reference surface;” [See the system set a target machining surface as a reference surface (e.g.; commanded coordinate values are the targeted machining surface that are reference machining surface of the workpiece): “These tool commanded coordinate values” “indicate the commanded path” “of the tip point of the tool 5,” (¶35)… “The tool coordinate value calculation unit 22 calculates the tool commanded coordinate values of the tip point of the tool 5, based on the commanded value time series data and the structure of the machine tool 1, in association with the commanded value time series data.” (¶35)];
	“a distance calculation unit configured to calculate distance from each of a plurality of the machining points calculated by the machining point coordinate calculation unit to the reference surface set by the reference surface setting unit;” [See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between calculated machining points/coordinates (e.g.; coordinate points of acceleration Afn “in step S14, the acceleration calculation unit 23 calculates an acceleration Afn using the actual coordinate values Pfn−1, Pfn and Pfn+1.” (¶48)… “the display format selection unit displays, on the display unit, normal acceleration vectors” “in which a plurality of predetermined points in a straight line or a curved line connecting between mutually neighboring pieces of data of the tool commanded coordinate values or the tool actual coordinate values are starting points, and in which an intersection of a straight line that is perpendicular to a tangential line in each of the plurality of predetermined points and that passes a predetermined point, and a connection of the normal acceleration vectors” “is an end point.” (¶17)]
	“a waveform display unit configured to display the calculated distances of the plurality of machining points in a wave form.” [See the display unit displays the results as waveform: “the display format selection unit performs at least one of: color display to apply colors to the path of the tip point of the tool according to orientation” (¶13)… “FIG. 6 to FIG. 8 are views for explaining the color display, vector display and connection display in the display format selection unit 24, respectively.” (¶59)… “in the lower part of FIG. 8, by further combining color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2. In addition, it is equally possible to apply different colors, from the color of the solid line X1, to the acceleration vectors” (¶66)].

Claim 3:
	Regarding claim 3, Tezuka discloses all the elements of claim 1.
	Regarding claim 3, Tezuka further discloses, “the reference surface is set on the basis of a command value of the machining point to the machine tool by the controller.” [See the system set a target machining surface as a reference surface on the basis of command value of the machining point to the machine tool by the controller (e.g.; commanded coordinate values are the targeted machining surface that are reference machining surface of the workpiece): “These tool commanded coordinate values” “indicate the commanded path” “of the tip point of the tool 5,” (¶35)… “The tool coordinate value calculation unit 22 calculates the tool commanded coordinate values of the tip point of the tool 5, based on the commanded value time series data and the structure of the machine tool 1, in association with the commanded value time series data.” (¶35)].

Claim 4:
	Regarding claim 4, Tezuka discloses all the elements of claim 1.
	Regarding claim 4, Tezuka further discloses, “the waveform display unit projects the plurality of machining points on the reference surface, and displays the calculated distances of the plurality of machining points on the reference surface in colors or shades of color depending on the distances, in a wave form.” [See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between calculated “the display format selection unit performs at least one of: color display to apply colors to the path of the tip point of the tool according to orientation” (¶13)… “FIG. 6 to FIG. 8 are views for explaining the color display, vector display and connection display in the display format selection unit 24, respectively.” (¶59)… “in the lower part of FIG. 8, by further combining color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2. In addition, it is equally possible to apply different colors, from the color of the solid line X1, to the acceleration vectors” (¶66)…“the display format selection unit displays, on the display unit, normal acceleration vectors” “in which a plurality of predetermined points in a straight line or a curved line connecting between mutually neighboring pieces of data of the tool commanded coordinate values or the tool actual coordinate values are starting points, and in which an intersection of a straight line that is perpendicular to a tangential line in each of the plurality of predetermined points and that passes a predetermined point, and a connection of the normal acceleration vectors” “is an end point.” (¶17)].


Claim 6:
	Regarding claim 6, Tezuka discloses, “A waveform display method comprising:” [See the waveform display method (e.g.; graphic representation of the shape of a wave): “a tool path display apparatus of a machine tool is provided, the tool path display apparatus displaying a path of a tip point of a tool of the machine tool controlling a position and posture of at least one of the tool and a workpiece by means of a plurality of drive axes using a numerical control apparatus,” (¶13)];
	“a position information acquisition step of acquiring, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;” [See the system acquires position information of the driving axis of the machine tool during the machining process (e.g.; position of driving axis): “the position data acquiring unit 21 acquires the position detected values of each drive axis, detected by the position detectors 11 to 15, as detected value time series data.” (¶34)… “the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)… “in step S3, the position data acquiring unit 21 acquires the detected value Pf(t) of each axis at time t, detected by the position detectors 11 to 15..” (¶41)];
	“a machine information acquisition step of acquiring machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece;” [See the system acquires machine information that indicates axis configuration of the machine tool set to perform machining (e.g.; machine tool structure “calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)…“the machine tool 1 controls the position and posture of the tool 5, by means of three linear-motion axes (X axis, Y axis and Z axis) and two rotary axes (A axis and B axis), and processes the workpiece on the table 2.” (¶31)];
	“a machining point coordinate calculation step of calculating a coordinate of a machining point of a tool installed to the machine tool, on the basis of the position information and the machine information;” [See the system calculates coordinate of a point of the machine tool based on position of the axis and configuration of the axis (e.g.; Pfn, based on the axis configuration such as the structure of the machine tool and position of the axis acquired at step 3): “in step S5, the tool coordinate value calculation unit 22 calculates the tool actual coordinate values Pfn at time t, based on the detected value Pf(t) of each drive axis and the structure of the machine tool 1 (mechanical structure information).” (¶42)… “the structure of the machine tool 1 means primarily the dimensions of the machine tool 1.” (¶35)];
	“a reference surface setting step of setting a targeted machining surface of the workpiece as a reference surface;” [See the system set a target machining surface as a reference surface (e.g.; commanded coordinate values are the targeted machining surface that are reference machining surface of the workpiece): “These tool commanded coordinate values” “indicate the commanded path” “of the tip point of the tool 5,” (¶35)… “The tool coordinate value calculation unit 22 calculates the tool commanded coordinate values of the tip point of the tool 5, based on the commanded value time series data and the structure of the machine tool 1, in association with the commanded value time series data.” (¶35)];
	“a distance calculation step of calculating distance from each of a plurality of the machining points calculated in the machining point coordinate calculation step to the reference surface set in the reference surface setting step;” [See the system determines the acceleration based on the plurality of the machining points (e.g.; step s14, Afn based on Pfn) and then the system calculates distance (e.g.; see the distance between the coordinates of lines X2 and X1 in figures 8 and 9) between calculated machining points/coordinates (e.g.; coordinate points of acceleration Afn based on the calculated machining coordinate points) and the reference surface (e.g.; commanded coordinates): “in step S14, the acceleration calculation unit 23 calculates an acceleration Afn using the actual coordinate values Pfn−1, Pfn and Pfn+1.” (¶48)… “the display format selection unit displays, on the display unit, normal acceleration vectors” “in which a plurality of predetermined points in a straight line or a curved line connecting between mutually neighboring pieces of data of the tool commanded coordinate values or the tool actual coordinate values are starting points, and in which an intersection of a straight line that is perpendicular to a tangential line in each of the plurality of predetermined points and that passes a predetermined point, and a connection of the normal acceleration vectors” “is an end point.” (¶17)];
[See the display unit displays the results as waveform: “the display format selection unit performs at least one of: color display to apply colors to the path of the tip point of the tool according to orientation” (¶13)… “FIG. 6 to FIG. 8 are views for explaining the color display, vector display and connection display in the display format selection unit 24, respectively.” (¶59)… “in the lower part of FIG. 8, by further combining color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2. In addition, it is equally possible to apply different colors, from the color of the solid line X1, to the acceleration vectors” (¶66)].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka as applied to claim 1 above and further in view of Hirai et al. (US20040181307A1) [hereinafter Hirai].
Claim 2:
	Regarding claim 2, Tezuka discloses all the elements of claim 1, but doesn’t explicitly disclose, “the reference surface is set by an external device.”
	However, regarding claim 2, Hirai discloses, “the reference surface is set by an external device.” [See the reference surface is set by external device (e.g.; inputting reference surface from the external file 11) : “The NC post processor unit 1130 is composed of a reading means 1160 for reading the CL data from the CL data file formed by the host CAM system 1110,” (¶78)… “a curved surface is defined by a host computer” (¶55)… “The CL data 11 is formed by describing tool control points, tool axis vectors and workpiece coordinate system feed rates at respective formed division points in order of the tool moving path.” (¶113)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting a reference surface by an external device taught by Hirai with the display device taught by Tezuka as discussed above. A person of ordinary skill in the waveform display device field would have been motivated to make such combination in order to operate at high machined surface accuracy [Hirai: “it is possible to reduce not only a rapid change in an optimum real feed rate and behavior of a tool (or tool tip) in a tool movement locus drawing a free curve, but a rapid change of behavior on linear (or straight) axes coordinates and rotary coordinates of a machine coordinate system, so that it is possible to perform extension of machining tool life, reduction of a rapid load change in a servo mechanism, reduction of burden on the numerically controlled curved-surface machining unit, improvement on roughness of machined surfaces and machining of curved-surfaces at high machined surface accuracy.” (¶56)].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka as applied to claim 1 above and further in view of Iwashita et al. (US20110057599A1) [hereinafter Iwashita].
Claim 5:
	Regarding claim 5, Tezuka discloses all the elements of claim 1, but doesn’t explicitly disclose, “the waveform display unit acquires measurement data measured by a measuring device, indicating unevenness of an actually machined surface of the workpiece after the machining, and display in a wave form superimposing the distances of the machining points and measured values of the unevenness respectively at the plurality of machining points on the basis of the acquired measurement data.”
	However, Iwashita discloses, “the waveform display unit acquires measurement data measured by a measuring device, indicating unevenness of an actually machined surface of the workpiece after the machining,” [See system acquires measured data (e.g.; actual measured position data of the machining) indicating unevenness of the machined surface (e.g.; error/unevenness in the actual measured position data compared to the commanded position data): “a commanded position data obtaining part adapted to obtain data of a commanded position of the object at discrete time intervals; an actual position data obtaining part adapted to obtain data of an actual position of the object at discrete time intervals; a command line segment defining part adapted to define a command line segment which connects two temporally adjacent points, in relation to each point corresponding to the commanded position; an error calculating part adapted to calculate an error of the actual position relative to a commanded trajectory, the error being determined as a shorter one between (i) a length of a shortest normal line among normal lines each extending from the actual position to the command line segment at each discrete time and (ii) a length of a line segment extending from the actual position to a commanded position which is the nearest from the actual position;” (¶9)].
	“display in a wave form superimposing the distances of the machining points and measured values of the unevenness respectively at the plurality of machining points on the basis of the acquired measurement data.” [See the system displaying in a waveform overlaying the commanded machining points and the actual/measured values of unevenness/error at the plurality of machining points on the basis of the acquired actual/measured data: “a commanded position data obtaining part adapted to obtain data of a commanded position of the object at discrete time intervals; an actual position data obtaining part adapted to obtain data of an actual position of the object at discrete time intervals; a command line segment defining part adapted to define a command line segment which connects two temporally adjacent points, in relation to each point corresponding to the commanded position; an error calculating part adapted to calculate an error of the actual position relative to a commanded trajectory, the error being determined as a shorter one between (i) a length of a shortest normal line among normal lines each extending from the actual position to the command line segment at each discrete time and (ii) a length of a line segment extending from the actual position to a commanded position which is the nearest from the actual position; and at least one of an error displaying part adapted to display the error and an outputting part adapted to output the error to the outside.” (¶9)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring measured data indicating unevenness of the machined surface and displaying in a waveform overlaying the commanded machining points and the actual/measured values of unevenness/error at the plurality of machining points on the basis of the acquired actual/measured data taught by Iwashita with the display device taught by Tezuka as discussed above. A person of ordinary skill in the waveform display device field would have been motivated to make such combination in order to correctly quantify an error of a machining surface of the machine tool and easily recognize the error/unevenness via display [Iwashita: “correctly quantifying an error of a three-dimensional trajectory of a machine tool, and displaying or outputting the error.” (¶8)…  “By changing the thickness or the color of the trajectory depending on the magnitude of the error, and/or extending the error at a predetermined magnification, the error may further easily be recognized.” (¶45)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.

US20150100150A1 - Tool trajectory display device including display unit for trajectory data:
	Provided is a tool trajectory display device including: an actual position data acquisition unit that acquires an actual position of the at least one drive shaft controlled by the numerical control device; a trajectory calculation unit that calculates a first actual trajectory of a tool tip point of the machine tool; and a display unit that superimposes and displays the first actual trajectory and the second actual trajectory calculated by the trajectory calculation unit (¶10).
	
US20160299488A1 - Waveform display device having function of acquiring data related to driving axis of machine tool:
	A waveform display device is connected to a numerical controller controlling a driving axis of a machine tool, has a function of acquiring data of a physical quantity related to the driving axis and displaying the data of the physical quantity as a waveform. (¶31).
US20160109873A1 - Time series data display device converting point sequence data to time series data regarding drive axes to be displayed:
	A time series data display device; acquires position feedback data, which are position feedback data of drive axes driven by servo motors; acquires position command data to a machine end, which moves driven by the drive axes, from a numerical control device; acquires actual position data of the machine; based on the position feedback data, calculates position data in time-series of a movement point on the drive axes; based on the position command data in time-series to the machine end acquired by the command data acquisition unit, generates a command movement 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116